PER CURIAM.
The petitioner, an attorney, seeks certiorari review of the circuit court’s order denying him the right to depose the respondent, his former client, in this action for legal malpractice and fraud. The court denied discovery because the respondent had been previously deposed in the bar grievance proceeding he had brought against the petitioner. In this case, we hold that the trial court departed from the essential requirements of law, leaving the petitioner without a remedy on appeal.
We recognize that certiorari review of orders denying discovery is rarely appropriate. See State Farm Mutual Ins. Co. v. Peters, 611 So.2d 597 (Fla. 2d DCA 1993); Esman v. Board of Regents of Florida, 425 So.2d 156 (Fla. 1st DCA 1983). Nevertheless, the deposition taken by the Florida Bar’s attorney prior to the filing of this lawsuit deprives the petitioner of any opportunity to depose his former client with respect to the issues in this action. That the attorney’s questioned conduct in the grievance proceeding is part of the subject'matter of this action does not change our decision.
Petition granted.
HALL, A.C.J., and THREADGILL and LAZZARA, JJ., concur.